Citation Nr: 0940058	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-03 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a lung disability 
due to asbestos exposure.

2.  Entitlement to service connection for a brain tumor with 
a residual seizure disorder. 

3.  Entitlement to service connection for residuals of 
fractured ribs and a left shoulder disorder.  

4.  Entitlement to service connection for osteoporosis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty during ocean going service 
between November 1944 to August 1945, and from September 1950 
to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in October 2004 and 
September 2006 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a brain 
tumor with a residual seizure disorder, residuals of 
fractured ribs, a left shoulder disorder, and osteoporosis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

At the August 2008 RO hearing, the Veteran withdrew his 
appeal of the denial of entitlement to service connection for 
a lung disability due to asbestos exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his/her representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  The appellant withdrew the appeal of his claim of 
entitlement to service connection for a lung disability due 
to asbestos exposure at his August 2008 RO hearing.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration as concerns this issue.  
Accordingly, the Board no longer has jurisdiction to review 
this issue, and the appeal of the issue is dismissed.


ORDER

The appeal of the issue of entitlement to service connection 
for a lung disability due to asbestos exposure is dismissed.  


REMAND

VA has a duty to notify the Veteran of the evidence needed to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2008).  On review of the 
claims file, it does not appear that the Veteran was sent a 
development letter specifically addressing the claim of a 
service connection for a brain tumor with residual seizure 
disorder.  Thus, the necessary notice should be provided.

In the September 2009 written brief presentation, the 
Veteran's representative noted that the August 2008 RO 
hearing was abruptly ended because the tape ran out.  It was 
noted that the Veteran was not finished with his testimony 
and that a new hearing was needed.  On review of the 
transcript, it appears that the hearing officer quit because 
the tape was running out.  It is unclear whether the Veteran 
was finished with his testimony.  The RO should clarify 
whether the Veteran is satisfied with his hearing.  If not, 
the appellant must be afforded an opportunity to present the 
remainder of his testimony.

The Veteran claims that his brain tumor with a residual 
seizure disorder and osteoporosis are related to in-service 
exposure to non-ionizing radiation.  In a July 2004 
statement, the Veteran reported that during his first period 
of service he operated and changed frequencies on 
transmitters with high frequency transmissions.  He also 
reported that during his second period of service, he was 
stationed at a communications center in Alaska that included 
many high frequency transmitters and a field of high 
frequency horizontal antennas.  He indicated that for two 
years he lived in a small house along side of the transmitter 
station in the antenna field.  

Service records confirm the Veteran was a radio operator 
during his first period of active service.  Service records 
also show that during his second period of active service, 
the Veteran was assigned to a military communications station 
with primary job classifications of radio operator, 
electronics technician, and communication equipment.   

Specific law and regulations cover entitlement to service 
connection for conditions claimed to be due to exposure to 
ionizing radiation in service.  See 38 U.S.C.A. § 1112(c) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.309(d), 3.311 
(2009).  Notably, the Veteran neither contends, nor do the 
records show, in-service exposure to ionizing radiation.  
Rather, he reports exposure to non-ionizing radiation.  
Microwave-type non-ionizing radiation is not subject to 
review under the ionizing statute and regulations.  See 
Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997).

In October 2006, the RO requested an opinion as to whether it 
was at least as likely as not that the appellant's brain 
tumor, seizures, and/or osteoporosis were a result of claimed 
exposure to radiation from electronic transmitters.  The 
Veteran underwent a VA examination in November 2006.  The 
examiner noted that he could not "provide any expertise on 
the electromagnetic field radiation, and [he was] not able to 
give any definite opinion regarding the relationship between 
the electromagnetic field exposure and brain tumor."  The 
examiner noted he read the reports in the file but none 
confirmed the exact relationship between the two.  The 
examiner further stated that he could not resolve the matter 
without mere speculation.  

In the September 2009 written brief presentation, the 
Veteran's representative noted that the requested medical 
opinion was not provided and contended that the Veteran was 
entitled to an opinion by a qualified medical professional.  
The Veteran has submitted various research articles in 
support of his contentions.  Additionally, a September 2006 
statement from the Veteran's physician, Dr. P.D., indicates 
that it is possible that the appellant's exposure to 
electromagnetic radiation in service may have predisposed him 
to osteopenia and/or a brain tumor.  Given the evidence of 
record, the Board agrees that additional opinion is needed.  
See 38 C.F.R. § 3.159(c)(4).  

The Veteran contends he fractured his ribs and left shoulder 
when he fell out of bed during a seizure.  Thus, this issue 
is deferred pending the requested development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide VCAA notice regarding the 
claim of entitlement to service connection 
for a brain tumor with a residual seizure 
disorder.

2.  Contact the Veteran and determine 
whether he was satisfied with his RO 
hearing or whether he wants an additional 
hearing.  If an additional hearing is 
requested, it should be scheduled and the 
Veteran and his representative should be 
provided sufficient notice regarding the 
date and time.  

3.  Thereafter, refer the case for a 
medical opinion by an appropriate VA 
examiner.  Based on a review of the claims 
file and accepted medical principles, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
the Veteran's brain tumor with a residual 
seizure disorder, and/or osteoporosis are 
related to active military service or 
events therein, to include claimed 
exposure to non-ionizing radiation from 
radio transmitters and antennas.  The role 
that any post-service activities may have 
played in the development of the claimed 
disabilities should be addressed.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the development requested is 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of service connection for a brain 
tumor with residual seizure disorder, 
fractured ribs and left shoulder, and 
osteoporosis.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


